Allowable Subject Matter
Claims 10-14 and 21-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 10 is allowed because the closest prior art, Keil et al. [US Patent Application Publication Number 2013/0184885 A1], fails to anticipate or render obvious presenting, responsive to the selection of the virtual group, an interface usable to add or remove smart sensors to or from the first physical group or the second physical group based at least in part on the permission of the user; receiving a request to modify a list of smart sensors that are associated with the first physical group or the second physical group and that store features associated with the respective application, the request to modify including at least one of a request to add a smart sensor to the list of smart sensors or a request to remove a smart sensor from the list of smart sensors; and modifying the list of smart sensors associated with the first physical group or the second physical group, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 21 is allowed because the closest prior art, Keil et al. [US Patent Application Publication Number 2013/0184885 A1], fails to anticipate or render obvious presenting, responsive to the selection of the virtual group, an interface usable to add or remove smart sensors to or from the first physical group or the second physical group based at least in part on the permission of the user; receiving a request to modify a list of smart sensors that are associated with the first physical group or the second physical group and that store features associated with the respective application, the request to modify including at least one of a request to add a smart sensor to the list of smart sensors or a request to remove a smart sensor from the list of smart sensors; and modifying the list of smart sensors associated with the first physical group or the second physical group, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 28 is allowed because the closest prior art, Keil et al. [US Patent Application Publication Number 2013/0184885 A1], fails to anticipate or render obvious presenting, responsive to the selection of the virtual group, an interface usable to add or remove smart sensors to or from the first physical group or the second physical group based at least in part on the permission of the user; receiving a request to modify a list of smart sensors that are associated with the first physical group or the second physical group and that store features associated with the respective application, the request to modify including at least one of a request to add a smart sensor to the list of smart sensors or a request to remove a smart sensor from the list of smart sensors; and modifying the list of smart sensors associated with the first physical group or the second physical group, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Katz (US Patent Application Publication 2019/0101911 A1) – 0009 and 0021.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICKY GO/Primary Examiner, Art Unit 2862